Citation Nr: 0800227	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-05 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a fracture of the scaphoid bone with 
degenerative joint disease of the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
residuals of a right wrist injury and assigned a 10 percent 
disability rating, effective as of January 2001.  The veteran 
expressed disagreement with the assigned disability rating 
and perfected a substantive appeal.

In April 2003, the veteran testified at a personal hearing 
over which Decision Review Officer of the RO presided.  A 
transcript of the hearing has been associated with the 
veteran's claims file.

This matter was previously before the Board in November 2006 
at which time the issue currently before the Board was 
adjudicated.  The veteran appealed the November 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In July 2007, the Secretary of Veterans Affairs (Secretary) 
and the veteran, through his representative, filed a joint 
motion to partially vacate the Board's decision and remand 
the matter for additional action.  The Court granted that 
motion in an Order dated in August 2007.  The case is now 
before the Board for further review in accordance with the 
instructions set forth in the joint motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Pursuant to the July 2007 Joint Motion for Partial Remand, 
and upon preliminary review of the record with respect to the 
veteran's claim for an increased disability rating for his 
residuals of a fracture of the scaphoid bone with 
degenerative joint disease of the right wrist, further 
development is required prior to final appellate review.

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2007).  The veteran underwent a VA orthopedic 
and neurological examination of the right wrist in February 
2005.  These examinations, however, did not adequately 
address additional functional loss due to weakness, 
fatigability, incoordination or pain on movement of the 
affected joint.  As such, it is necessary to provide the 
veteran an additional VA examination in light of the his 
contentions concerning his right wrist disability the 
guidance of the Court in Deluca v. Brown, 8 Vet. App. 202 
(1995).  See Littke v. Derwinski, 1 Vet. App. 90 (1990); see 
also 38 C.F.R. §§ 3.326, 3.327 (2007).

Finally, in November 2007, the veteran, through his 
representative, submitted a letter to VA, and requested that 
his case be remanded to the RO for review of  additional 
evidence.  As the veteran specifically did not waive initial 
consideration of this material by the RO, the law requires 
that the Board return the appeal to the RO/AMC for initial 
consideration of the new evidence.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall schedule the veteran 
for a VA orthopedic examination to assess 
the nature and severity of his residuals 
of a fracture of the scaphoid bone with 
degenerative joint disease of the right 
wrist.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims file must be made 
available to the physician for review of 
the case.  The examination report should 
reflect that review of the claims file by 
the examiner was conducted.

In reporting the results of range of 
motion testing in degrees, the examiner 
should specifically identify any excursion 
of motion accompanied by pain.  The 
examiner should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran describes 
flare-ups), and if feasible, express this 
in terms of additional degrees of 
limitation of motion.  If such a 
determination is not feasible, this should 
be stated for the record and the reasons 
provided.

The examiner should state whether pain, 
weakness, incoordination, etc. results in 
any ankylosis and if so describe the 
ankylosis in degrees.  Also, state whether 
there is any abduction, adduction, 
inversion or eversion deformity associated 
with any ankylosis. 

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be provided.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, it should be 
undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
veteran's claim, to include consideration 
of any additional evidence   obtained as a 
result of this Remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



